Citation Nr: 1502407	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Evaluation of hypertension, currently rated as 10 percent disabling.

2.  Evaluation of atrial tachycardia, currently rated as noncompensable.

3.  Evaluation of tinea pedis, currently rated as noncompensable.

4.  Evaluation of contact dermatitis, rated as noncompensable prior to December 9, 2011.

5.  Evaluation of contact dermatitis, rated as 10 percent disabling from December 9, 2011.

6.  Evaluation of chronic lumbar spine strain, currently rated as noncompensable.

7.  Evaluation of chronic cervical strain, rated as noncompensable prior to December 9, 2011.

8.  Evaluation of chronic cervical strain, rated as 10 percent disabling from December 9, 2011.

9.  Evaluation of distal radial and ulnar arthrosis of the right wrist, rated as noncompensable prior to December 9, 2011.

10.  Evaluation of distal radial and ulnar arthrosis of the right wrist, rated as 10 percent disabling from December 9, 2011.

11.  Entitlement to service connection for cervical dysplasia.

12.  Entitlement to service connection for human papillomavirus (HPV).

13.  Entitlement to service connection for cystitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

During the course of the appeal, in a November 2012 rating decision, the RO assigned an increased ratings of 10 percent for the service-connected chronic cervical strain, contact dermatitis, and distal radial and ulnar arthrosis of the right wrist; these ratings were effective December 9, 2011.  The Veteran has not indicated that she agreed with the higher ratings assigned for these disabilities.  Therefore, to the extent that this favorable action did not represent a full grant of the benefits sought, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

These claims were previously before the Board in October 2011, wherein the Board remanded the claims for additional development, which was accomplished as to the claims being adjudicated herein.  Following the issuance of a supplemental statement of the case in November 2012, these claims were returned to the Board.  

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System pertaining to the Veteran.

The issues of entitlement to service connection for cervical dysplasia, HPV, and cystitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension requires continuous medication for control and has a history of diastolic pressure that is predominantly 100 or more.

2.  Atrial tachycardia is productive of one to four episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia per year.

3.  Tinea pedis affects less than 5 percent of the entire body or exposed areas affected and does not require more than intermittent topical treatment.

4.  Throughout the rating period on appeal, contact dermatitis affects less than 5 percent of the entire body or exposed areas affected, but requires intermittent treatment with topical corticosteroids for a total duration of less than 6 weeks in the prior year.

5.  Throughout the rating period on appeal, the chronic cervical strain is manifested by pain, without spasm, or abnormal gait or spinal contour.  The combined range of motion of the cervical spine is greater than 170 degrees.  Forward flexion is limited to 40 degrees.

6.  Throughout the rating period on appeal, chronic lumbar strain is manifested by pain, without spasm, abnormal gait, or spinal contour.  The combined range of motion of the thoracolumbar spine is greater than 120 degrees.  Forward flexion is greater than 60 degrees.

7.  Throughout the rating period on appeal, the distal and ulnar arthrosis of the right wrist is manifested by pain, and limitation of palmar flexion to 65 degrees; there is no evidence of ankyloses.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for a 10 percent, but no higher, disability evaluation for atrial tachycardia have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7010 (2014).

3.  The criteria for a compensable disability rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7813 (2014).

4.  The criteria for a disability rating of 10 percent, but no higher, for contact dermatitis have been met for the rating period prior to December 9, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2014).

5.  The criteria for a disability rating in excess of 10 percent for contact dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2014).

6.  The criteria for a disability rating of 10 percent, but no higher, for chronic lumbar strain have been met for the rating period prior to December 9, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2014).

7.  The criteria for a disability rating higher than 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2014).

8.  The criteria for a disability rating of 10 percent, but no higher, for chronic cervical strain have been met for the rating period prior to December 9, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2014).

9.  The criteria for a disability rating higher than 10 percent for chronic cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2014).

10.  The criteria for a disability rating of 10 percent, but no higher, for distal radial and ulnar arthrosis of the right wrist have been met for the rating period prior to December 9, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5215 (2014).

11.  The criteria for a disability rating in excess of 10 percent for distal radial and ulnar arthrosis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5010-5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in October 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's initial claims for service connection, as well as the downstream claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disabilities have not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Hypertension

The Veteran's hypertension is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  According to Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure to be predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension most closely approximates the currently assigned 10 percent disability evaluation.  The Veteran's hypertension has required medication for treatment, but the Veteran does not have diastolic pressure that was predominantly 110 or more, nor was the Veteran's systolic pressure predominantly 200 or more.  The November 2006 VA examination report showed blood pressure of 110/79 (sitting), 110/60 (lying down), and 104/68 (standing).  At the December 2011 VA examination, the VA examiner again noted that the Veteran's hypertension was controlled by continuous medication; her blood pressure was 122/82, 118/80, and 122/80.  Likewise, available VA treatment records consistently showed blood pressure well below those levels:  1362/847 and 143/91 (November 2006).  

The VA treatment records stated that the Veteran's hypertension was controlled with medication, and that her blood pressure readings were predominantly in the range contemplated by the 10 percent disability evaluation.  Therefore, on this record, the Veteran's symptomatology does not meet the criteria for a rating in excess of 10 percent.  

Here, the Board also finds that there is no lay evidence that would support a higher evaluation.  The assertions are generic and do not support a higher rating.

In reaching this decision, the Board also considered other applicable Diagnostic Codes for her hypertension.  However, as the Veteran does not have hypertensive cardiovascular disease 38 C.F.R. § 4.104, Diagnostic Code 7007 is not for application here.

Atrial Tachycardia

The Veteran's atrial tachycardia is currently rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7010.  According to Diagnostic Code 7010, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; when there are one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 7010.

Upon reviewing the rating criteria in relation to the lay and medical evidence for consideration, the Board finds that the weight of the evidence demonstrates that an evaluation of 10 percent, but no higher, is warranted for the Veteran's atrial tachycardia.  The November 2006 VA examination report states that the Veteran's tachycardia is benign, but requires medication for control of her symptoms.  The VA examiner noted that electrocardiogram, chest x-ray, echocardiogram, and Holter testing were normal, but the Veteran did have trace mitral and tricuspid regurgitation; the VA examiner noted that there was no valvular heart disease or ischemic heart disease.  At the more recent, December 2011 VA examination, the VA examiner categorized the Veteran's atrial tachycardia as a supraventricular arrhythmia, and noted that the Veteran does not have ischemic heart disease, congestive heart failure, or a valvular condition; she has no history of myocardial infarction.  The Veteran reported that she is treated with medication and that she experiences two episodes of tachycardia per year.  An EKG showed sinus bradycardia; the Veteran did not undergo ECG or Holter monitoring.  Thus, resolving the benefit of doubt in favor of the Veteran, the Veteran is entitled to a 10 percent evaluation for her service-connected atrial tachycardia for the rating period on appeal.  

The Board finds that the criteria for a disability rating of 30 percent have not been met or more nearly approximated for any part of the rating period on appeal. The evidence shows that the Veteran does not experience more than 4 episodes of supraventricular tachycardia per year, documented by ECG or Holter monitor.  


Tinea Pedis and Contact Dermatitis

The Veteran is currently assigned a noncompensable disability rating for her tinea pedis pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  See  38 C.F.R. § 4.20 (2014) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  As the Veteran's tinea pedis is a skin infection of the feet, the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Additionally, the Veteran is rated for her service-connected contact dermatitis pursuant to Diagnostic Code 7806.  A noncompensable disability rating is assigned for her contact dermatitis for the period prior December 9, 2011.  A 10 percent disability rating is assigned for the period since December 9, 2011.

Diagnostic Code 7806 provides a 10 percent disability evaluation for dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Ibid.

Tinea Pedis

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal the Veteran's service-connected tinea pedis most closely approximates the currently assigned noncompensable (0 percent) disability evaluation.  The evidence shows that the Veteran does not have tinea pedis over at least 5 percent of her entire body or at least 5 percent of an exposed area.  Indeed, the medical evidence of record, including the November 2006 and December 2011 VA examination reports, indicates that the Veteran has only intermittent tinea pedis.  At the December 2011 VA examination, the Veteran had a thickened and dystrophic right first toenail with striations.  She does not require intermittent systemic therapy or immunosuppressive drugs; the Veteran reported at the December 2011 VA examination that she required intermittent use of an anti-fungal topical medication.   As a result, her current noncompensable rating adequately compensates her for her tinea pedis, and a preponderance of the evidence is against a higher rating.  38 C.F.R. §§ 4.3, 4.7.

Contact Dermatitis

Upon review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected contact dermatitis most closely approximates the criteria for a 10 percent disability evaluation, but no higher.  The evidence shows that the Veteran, throughout the rating period on appeal, does not have contact dermatitis over at least 5 percent of her entire body or the exposed area.   However, the November 2006 report indicates that she treats her contact dermatitis with topical remedies.  According to the December 2011 VA examination, the Veteran requires intermittent use of topical corticosteroids for 6 weeks or more per year.  The VA examiner noted that the Veteran's infected area involves a 35mm x 50mm patch of dry, scaly erythematous skin on the dorsum of the right hand and a 35mm x 20mm patch of dry, scaly erythematous skin on the dorsum of the left hand.  Therefore, her current 10 percent disability rating adequately compensates her for her contact dermatitis, and a preponderance of the evidence is against a rating in excess of 10 percent.  38 C.F.R. §§ 4.3, 4.7. 

Here, the AOJ assigned the 10 percent disability evaluation based on the Veteran's report of treatment with topical corticosteroids.  However, the Board is unconvinced that that the Veteran's contact dermatitis worsened such that topical corticosteroids were required for treatment on the date of an adequate evaluation.  Likewise, the November 2006 was not sufficiently detailed as to the nature of the topical remedies required for treatment of her contact dermatitis.  As the record does not reflect when her contact dermatitis worsened, the Board resolves the benefit of the doubt in her favor and finds that her dermatitis is entitled to a 10 percent disability rating for the entire rating period on appeal.

Distal Radial and Ulnar Arthrosis of the Right Wrist

The Veteran's service-connected distal radial and ulnar arthrosis of the right wrist is rated as noncompensable prior to December 9, 2011 and 10 percent disabling since December 9, 2011 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  

Diagnostic Code 5215 provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this Code.  

However, higher disability ratings are available under other Diagnostic Codes.   Under Diagnostic Code 5212, a 20 percent disability rating is available for impairment of the radius, of either the major or minor extremity, with nonunion in the upper half.  Diagnostic Code 5213 provides for a 20 percent rating, for either the major or minor wrist, where there is loss of pronation beyond the last quarter of arc or there is bone fusion with hand fixed near the middle of the arc or moderate pronation.  Under Diagnostic Code 5214, a 30 percent disability rating is provided for favorable ankylosis of the (major) wrist, with 20 to 30 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5212-5215. 

The December 2011 VA examination report indicates that the Veteran is right-hand dominant.

In considering all of the evidence, the Board finds that the Veteran's distal and ulnar arthrosis of the right wrist most closely approximates the criteria for a 10 percent disability evaluation, but no higher, for the entire rating period on appeal.  The Board observes that the Veteran had pain on motion as a result of her distal radial and ulnar arthrosis of the right wrist.  The November 2006 VA examination report shows that she had plantar flexion to 70 degrees and palmar flexion to 80 degrees, along with radial deviation to 20 degrees and ulnar deviation to 45 degrees.  At the December 2011 VA examination, she had dorsiflexion to 55 degrees and palmar flexion to 65 degrees; these measurements were unchanged after repetitive use testing.  The clinical evidence of record does not show that the Veteran experienced loss of pronation, bone fusion with the hand fixed, moderate pronation, or impairment of the radius with nonunion in the upper half.   Likewise, the Veteran does not experience ankylosis.  Thus, on this record, the Board finds that the distal radial and ulnar arthrosis of the right wrist does not meet the criteria for the assignment of a rating higher than 10 percent for any part of the period on appeal. 

In essence, the 2006 VA examination established that the wrist was completely normal.  However, the 2006 findings are inconsistent with the service treatment records, the lay evidence, and subsequent VA examination.  The Board conclud3es that the Veteran had painful motion.  38 C.F.R. § 4.59.

In concluding that the Veteran was not entitled to a disability evaluation in excess of 10 percent for the rating period on appeal, the Board has also considered whether the Veteran was entitled to a higher disability evaluation for her right wrist on the basis of functional loss due to pain pursuant to DeLuca.  Although the Veteran complained of pain, the Veteran did not experience fatigue, weakness, or lack of endurance.  There is no objective indication that the Veteran's symptoms resulted in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for her right wrist.


Chronic Cervical and Lumbar Strains

The Veteran's chronic cervical and lumbar strains were initially rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5237, respectively.  Effective December 9, 2011, the Veteran was granted an increased, 10 percent disability rating for her chronic cervical strain.

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Chronic Cervical Strain 

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  

Upon reviewing the rating criteria in relation to the lay and medical evidence for consideration, the Board finds that the weight of the evidence demonstrates that an evaluation of 10 percent, but no higher, is warranted for the Veteran's chronic cervical strain for the entire rating period on appeal.  The Board acknowledges that, at the November 2006 VA examination, the Veteran had flexion to 45 degrees, extension to 45 degrees, with lateral flexion to 45 degrees bilaterally and lateral rotation to 80 degrees bilaterally, without additional loss of motion on repetitive use.  However, at the December 2011 VA examination, the Veteran had forward flexion to 40 degrees and extension to 45 degrees, with lateral flexion to 30 degrees (right) and 40 degrees (left), as well as lateral rotation to 60 degrees (right) and 70 degrees (left).  VA treatment records for the intervening period do not provide range of motion.  At both examinations, the Veteran had pain on motion, but without spasm, guarding, or tenderness.  There was no weakness, decreased strength, or decreased reflexes; there was no abnormal gait or spinal contour as a result of her chronic cervical strain.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 10 percent evaluation for her service-connected chronic cervical strain for the entire rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.59.

The Board finds that the criteria for a disability rating of 20 percent have not been met or more nearly approximated for any part of the rating period on appeal. The evidence shows that the Veteran experiences forward flexion of the cervical spine is better than 30 degrees, and there is no evidence of ankylosis of the cervical spine.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that she is functionally limited to 30 degrees or less of flexion. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.   To the extent that the Veteran claims that her pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the November 2006 and December 2011 VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system"). 

The Board also notes that the Veteran's chronic cervical strain has not been productive of incapacitating episodes for either rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that her treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluations at her VA examinations are negative, and do not allow for a finding of neurologic manifestations of the Veteran's service-connected chronic cervical strain.  Thus, she is not entitled to a separate, compensable rating for neurologic manifestations.

Chronic Lumbar Strain 

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that an evaluation of 10 percent, but no higher, is warranted for the Veteran's chronic lumbar strain for the entire rating period on appeal.  The Board acknowledges that, at the initial November 2006 VA examination, the Veteran had flexion to 90 degrees, extension to 30 degrees, lateral flexion and rotation to 30 degrees bilaterally.  However, more recently, at the December 2011 VA examination, she had flexion to 90 degrees, extension to 20 degrees, lateral flexion to 20 degrees (left) and 25 degrees (right), and lateral rotation to 30 degrees bilaterally.  She did not have additional loss of motion on repetitive use at either examination.  Nevertheless, the Veteran's VA examination reports show pain, but the December 2011 VA examination did not show tenderness, spasm, guarding, or abnormal gait.  The VA examination reports indicated that there was pain on motion, but without weakness or atrophy; strength and reflex testing was normal.   There was also no evidence of postural abnormalities or abnormalities of the musculature of the spine.  VA treatment records for the intervening period do not include range of motion findings.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 10 percent evaluation for her service-connected chronic lumbar strain for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 20 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine is better than 60 degrees.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that she is functionally limited to 60 degrees or less.  She does not experience incontinence or  bowel complaints as a result of her chronic lumbar strain.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during either of the rating periods on appeal.  The December 2011 VA examination report expressly stated that there was no evidence of deformity.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that her pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  See Mitchell, supra.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating.  

The evidence also shows that the Veteran's chronic lumbar strain has not been productive of incapacitating episodes for either rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that her treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The neurological examinations at these examinations did not show decreased strength or sensation in any of the extremities due to her service-connected chronic lumbar strain.  As the Veteran does not have any neurological deficits, it is not for consideration here.


Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected disabilities on appeal are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for hypertension is denied. 

Entitlement to a disability evaluation of 10 percent for atrial tachycardia is granted for the entire rating period on appeal, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable disability evaluation for tinea pedis is denied.

Entitlement to a disability evaluation of 10 percent for contact dermatitis is granted for the rating period prior to December 9, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for contact dermatitis is denied.

Entitlement to a disability evaluation of 10 percent for distal radial and ulnar arthrosis of the right wrist is granted for the rating period prior to December 9, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for distal radial and ulnar arthrosis of the right wrist is denied.

Entitlement to a disability evaluation of 10 percent for chronic lumbar strain is granted for the rating period prior to December 9, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for chronic lumbar strain is denied.

Entitlement to a disability evaluation of 10 percent for chronic cervical strain for the rating period prior to December 9, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for chronic cervical strain is denied.


REMAND

Upon review of the Veteran's claims folder, it appears that the Veteran was scheduled for a VA examination in September 2012, in connection with her claims for service connection, as directed in the October 2011 remand.  The Board observes that the notice letter is not of record, and as such it cannot be determined whether it was returned to the RO as undeliverable.  However, a notation in the claims file indicates that the Veteran's November 2012 Supplemental Statement of the Case was resent to a new address, as she had moved.  Although the claims file does not indicate that the Veteran provided her new address, it also appears that the RO did not make any effort to reschedule the examination after learning of the change of address.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action."). 

The Board also acknowledges that, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  However, where a file discloses other possible and plausible addresses, an attempt should be made to locate the veteran at the alternate known address.  Id.

Regarding the Veteran's claims for service connection, the record reflects that she was afforded a VA general medical examination in November 2006.  However, as pointed out in the October 2011 remand, this examination report was insufficient, as it did not include the results of a discussed, but unassociated gynecologic or pelvic examination by another physician, including any pap smear results.  The Board observes that the RO ordered another examination, suggesting that the missing examination reports could not be associated with the claims file for review.  As such, these claims must be remanded so that the RO can obtain a VA gynecological examination, so that a medical opinion can be rendered, based upon a review of the evidence of record and supported by a thorough, clearly-stated rationale, as to whether the Veteran has any current cervical dysplasia, HPV, or cystitis related to service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current mailing address and the most convenient VAMC available for VA examinations and treatment.

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since October 2011.

3.  Schedule the Veteran for a VA gynecological examination to determine whether the Veteran currently has cervical dysplasia, HPV, or cystitis which is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that her cervical dysplasia, HPV, or cystitis, if any, is related to her service.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent symptoms and clinical findings must be reported in detail, including the results of any tests.  The examiner is requested to review all pertinent records associated with the claims file.  

A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


